t c summary opinion united_states tax_court michael scott snelgrove sr petitioner v commissioner of internal revenue respondent docket no 19713-05s filed date michael scott snelgrove sr pro_se veena luthra for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions by respondent hereafter noted the sole issue for decision is whether petitioner under sec_151 is entitled to dependency_exemption deductions for two of his three children from a prior marriage some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner’s legal residence was sunbury north carolina petitioner was married in and prior to the year at issue divorced three children were born of this marriage and on his federal_income_tax return for the year at issue he claimed dependency_exemption deductions for the three children as dependents petitioner filed his return as a head-of-household under sec_2 and claimed the child_tax_credit under sec_24 with respect to each child in the notice_of_deficiency respondent disallowed the three dependency_exemptions and the child_tax_credit and changed petitioner’s filing_status to single at trial respondent conceded that petitioner was entitled to head-of-household filing_status and the dependency_exemption deduction for one child due to the fact that the child lived with petitioner during the year at issue the two other children lived with petitioner’s former spouse during the year at issue and the principal issue in this case is petitioner’s claims to the dependency_exemption deductions for the two children and the child_tax_credit petitioner claims entitlement to the dependency_exemption deductions based on an order by the state court that granted his divorce generally that order provided that petitioner was entitled to the dependency_exemption deductions for the children as to any year during which his former spouse only was employed part time respondent does not challenge the fact that petitioner’s former spouse was employed part time during the year at issue and petitioner would be entitled to the dependency_exemption deductions except for the fact that petitioner has not satisfied the requirements of sec_152 generally sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means in pertinent part a son or daughter of the taxpayer over half of whose support was received from the taxpayer sec_152 in the case of a child of divorced parents sec_152 provides in pertinent part that if a child receive sec_2 child_tax_credit with respect to that dependent the record does not reflect whether respondent conceded the over half of his support from his parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year referred to as the custodial_parent petitioner’s former spouse was the custodial_parent of the two children at issue the noncustodial_parent is entitled to claim the dependency_exemption deductions if one of three statutory exceptions in sec_152 applies if an exception applies the noncustodial_parent in this case petitioner is treated as providing over half of a child’s support this case therefore focuses on sec_152 sec_152 provides if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year the noncustodial_parent is entitled to the dependency_exemption deduction for that year the written declaration is embodied in form_8332 release of claim to exemption for child of divorced or separated parents that form consists of two parts part i which is for the release of the dependency_exemption for the current_year and part ii applies to releases for future years both parts if applicable must be signed by the custodial_parent releasing the exemptions and each part requires the year or years in the case of part ii to which the exemption is released and the names of the dependents petitioner’s former spouse did not execute a form_8332 however petitioner attached to his income_tax return a copy of the court order pursuant to which he claims entitlement to the dependency_exemption deduction for the two children respondent contends that this does not satisfy the requirements of sec_152 in 114_tc_184 the court addressed specifically whether an attachment to the tax_return of an order by the divorce court allowing the noncustodial_parent the dependency_exemption for a dependent satisfies the requirements of sec_152 where there is no accompanying signature by the custodial_parent agreeing to the release of the dependency_exemption deduction the court held that attaching a copy of the court order to the income_tax return does not satisfy the requirement of sec_152 in the absence of a signature by the custodial_parent agreeing to allowance of the dependency_exemption deduction to the noncustodial spouse and also stating the year or years as to which the noncustodial_parent is entitled to claim the dependency_exemptions petitioner has not satisfied these requirements and accordingly respondent is sustained in disallowing petitioner the dependency_exemption deductions for his two children reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
